EXHIBIT 10.25
 

 
CITIZENS FINANCIAL CORPORATION

MASTER CASH BONUS PERFORMANCE PLAN
 
AWARD
 
This Award and all of Participant’s rights hereunder and under the Citizens
Financial Corporation Master Cash Bonus Performance Plan (terms defined in which
shall have the same meanings when used herein unless defined herein) are subject
to the terms and conditions of the Plan, anything to the contrary herein
notwithstanding. Further, this Award and the Plan shall not be deemed to amend
or modify in any way the Executive Employment Agreement between Participant and
the Company.
 
Participant: James H. Knox


Date of Award: August  11, 2005


Beginning Date of Participation: August 22, 2005


Year: Period of 12 months beginning August 12 and ending August 21


Participation Years: Years ending in 2006 and 2007 (herein Year 1 and Year 2,
respectively)


Amounts to be Measured: With respect to group dental insurance business of
Citizens Security Life Insurance Company:


·
Category A: The new premium expected for a Year1 on new business written during
such Year.
·
Category B: The amount of actual collected premium during a Year for all groups
active on the 1st day of such Year except that premiums for groups active on the
1st day of such Year that were included in the calculation of Category A amounts
for the prior Year shall not be included in the calculation of Category B
amounts until after their first anniversary dates.
·
Category C: The ratio (expressed as a percentage) of losses to collected premium
for a Year using standard Company statutory loss ratio definitions and
conventions.



1 
For this purpose, “new premium expected for a Year” means [i] for all new groups
contracted during such Year, the 1st month’s collected premium multiplied by
factors of 12 and 0.90 and [ii] for all groups with a 1st anniversary during
such Year, the actual premium paid in the 1st policy year less the amount that
was calculated for clause [i] above for such groups.


 
 

--------------------------------------------------------------------------------

 



For the purpose of calculating Category A, B and C amounts with respect to
revenue from third-party administration services, the amount of [i] fees
receivable by the Company plus [ii] claims paid or reserved for administered
policies shall be deemed to be “premium.”


Contributions to Bonus by Category:



 
·
Category A:
$50,000 per $1,000,000 (and pro rata).
 
·
Category B:
$10,000 per $1,000,000 (and pro rata)
 
·
Category C:
$5,000 per $1,000,000 per 1% below 70% (and pro rata)



Participant’s Bonus Percentage by Category by Year:



 
·
Category A:
Year 1 = 60%
Year 2 = 60%
 
·
Category B:
Year 1 = 30%
Year 2 = 30%
 
·
Category C:
Year 1 = 10%
Year 2 = 10%



Annual Bonus Payment Calculation by Category:


Bonus Payment for a Year equals [i] the amount to be measured for each Category
multiplied by [ii] contribution to bonus for such Category multiplied by [iii]
Participant’s Bonus Percentage for such Category for the Year, totaled for all
applicable Categories.


Minimum Annual Bonus Payment for Year 1 Only: $70,000


Maximum Annual Bonus Payment: No limitation except for Code Section 162(m)


Changes to Contributions to Bonus and Bonus Percentages


For any Year after Year 2, the Committee will evaluate contributions to bonus
and bonus percentages of Participant and of any other person who has received an
Award based on group dental insurance business performance for appropriateness
and, after notice to and consultation with Participant, may change such factors
in its discretion and may also provide a separate bonus for the loss ratio on
new group dental business.

 
2

--------------------------------------------------------------------------------

 



Proration of Bonus Payment in Connection with Employment Termination:


If the Participant’s employment by the Company terminates, the Participant shall
be entitled to [i] any Bonus Payment due with respect to the preceding Year to
the extent unpaid and [ii] if the termination was for “good reason” or “for
convenience of Employer” as those terms are defined in the Executive Employment
Agreement between Participant and the Company (but not otherwise), a partial
Bonus Payment (or partial minimum Bonus Payment) calculated in respect of the
portion of the current Year elapsed through the date of termination and payable
within two and one-half months from the date of termination. The principles for
such calculation shall be consistent with the calculation principles used for a
full Year bonus and shall be reasonably satisfactory to the Committee.




Confirmation


In behalf of the Committee, I confirm that this Award was approved by the
Committee on August 11, 2005.


 
 

           
   
   
    By:   /s/ George A. Turk  

--------------------------------------------------------------------------------

     George A. Turk, Member    

 
 
 
3